Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/02/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/03/2021 and 4/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claims 1, 3-7, 21, 23-29, and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US 2005/0194784 A1 hereinafter “Jones”).
In regard to claims 1, 21, and 28 Jones discloses a gland assembly comprising: 
a gland defining an annular ring (Fig. 4, ring 53), the annular ring defining a first gland end (Fig. 4, at 65) and a second gland end (Fig. 4, axial end of 53 opposite of 65 near 71) disposed opposite from the first gland end (Fig. 4); and 
4a gasket (Fig. 4, gasket 45), the gasket defining a first gasket end (Fig. 4, at 45) and a second gasket end (Fig. 4, axial end near 47 of 45), the first gasket end disposed opposite from the second gasket end (Fig. 4), a gasket bore extending through the gasket from the first gasket end to the second gasket end (Fig. 4, inner radial surface of 45 defines a gasket bore), a gland collar defined at the first gasket end (Fig. 4, at the end of 45 that receives 53 defines a gland collar), the gasket bore receiving the second gland end of the annular ring to secure the gasket to the gland (Fig. 4, the gasket bore of 45 receives the second end of 53 such that 53 is radially within 45); and 
wherein the gasket bore is adhered to the annular ring with an adhesive to secure the gasket to the gland (In [0039] discloses the 53 and 45 can be adhesively bonded together).
In regard to claims 3, 23, and 32, Jones discloses the gland assembly of claims 1, 21, and 28, wherein:

	the gasket defines a pipe collar extending from the second gasket end to the reduced shoulder (See image below, indicated pipe collar extends from the indicated second end to the shoulder and is at least a pipe collar such that it receives the outer surface of pipe 13 shown in Fig. 4).

    PNG
    media_image1.png
    521
    930
    media_image1.png
    Greyscale

In regard to claims 4 and 24, Jones discloses the gland assembly of claims 3 and 23, wherein:
the gasket bore defines an axis (Fig. 4, bore of 45); and 
the reduced shoulder extend radially inward from the gland collar to the pipe collar (See image for claim 3 above, indicated reduced shoulder is radially inwardly formed from the indicated gland collar).
In regard to claims 5 and 25, Jones discloses the gland assembly of claims 3 and 23, wherein:

the chamfered edge extends radially and axially inward towards the reduced shoulder (Fig. 4, 49 extends radially and axially inwards towards the direction of the indicated reduced shoulder).
In regard to claims 6 and 26, Jones discloses the gland assembly of claims 1 and 21, wherein:
the gland defines a gland bore extending from the first gland end to the second gland end (Fig. 4, bore of 53 which extends from the axial ends of 45);
the gland bore is coaxial to the gasket bore (Fig. 4, bore of 53 is coaxial to the bore of 45); and
the gland bore tapers radially and axially inward towards the gasket bore (Fig. 4, radially inner surface of 53 at 71 is angled within the bore of 45, therefore the radially inner surface of 53 at 71 can be considered as tapering radially and axially inward towards the gasket bore 45).
In regard to claims 7, 27, and 33, Jones discloses the gland assembly of claims 1, 21, and 28, wherein:
the gland collar defines a gland collar bore portion of the gasket bore (Fig. 4, indicated gland collar defines a bore portion of 45);
the gland collar bore portion receives the second gland end of the annular ring (Fig. 4, indicated gland collar bore portion receives the second end of 53);
the gasket defines a transition chamfer within the gasket bore (See image below, indicated chamfer is at least a transition chamfer within the bore of 45); and 


    PNG
    media_image2.png
    514
    639
    media_image2.png
    Greyscale

In regard to claim 29, Jones discloses the gland assembly of claim 28, wherein the gasket bore is stretched over the annular ring to secure the gasket to the gland (Fig. 4, bore of 45 radially surrounds the indicated annular ring 53, therefore the bore of 45 is at least stretched over 53).

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wurzburger (US 2,394,351) in view of Jones (US 2005/0194784 A1).
In regard to claim 28, Wurzburger discloses a gland assembly comprising: 
a gland (Fig. 1, R) defining an annular ring (Fig. 1, R is at least an annular ring by shape), the annular ring defining a first gland end and a second gland end (Figs. 1and 3, first and second ends can be defined by inclined portion of R that extends from under 13 of R to the opposite end of R) disposed opposite from the first gland end (Fig. 1); and 
a gasket (Fig. 1, 16 is at least a gasket by sealing against R and P), the gasket defining a first gasket end (Fig. 1, at 23 of 16) and a second gasket end (Fig. 1, at 15 of 16), the first gasket end disposed opposite from the second gasket end (Fig. 1), a gasket bore (Fig. 1) extending through the gasket from the first gasket end to the second gasket end (Fig. 1), a gland collar (Fig. 3, portion of 16 that circumferentially surrounds the portion at 12 of R is at least a collar that R inserts into) defined at the first gasket end (Fig. 1), the gasket bore receiving the second gland end of the annular ring (Fig. 1).  
Wurzburger does not expressly disclose the gasket bore is adhered to the annular ring with an adhesive to secure the gasket to the gland. 
In the related field of pipe couplings, Jones teaches a ring (Fig. 4, segmented ring 53 which can be a single ring as disclosed in [0016]) adhesively bonded to a gasket 
It would have been obvious to one having ordinary skill in the art to have modified the connection between the ring and gasket of Wurzburger to include an adhesive in order to have the advantage of securing a ring and a gasket together as taught by Jones in [0039].
In regard to claim 29, Wurzburger and Jones discloses the gland assembly of claim 28, and Wurzburger further discloses the gasket bore is stretched over the annular ring to secure the gasket to the gland (Figs. 1 and 2, the bore at 10 of 16 is stretched over the annular ring R).
In regard to claim 30, Wurzburger and Jones discloses the gland assembly of claim 28, and Wurzburger further discloses the gasket bore is adhered to the annular ring to secure the gasket to the gland (Figs. 1 and 2, the bore at 10 of 16 radially surround and contacts the gland R and therefore is at least adhered to the annular ring such that the two parts are connected to each other).
In regard to claim 31, Wurzburger and Jones discloses the gland assembly of claim 28, and Wurzburger further discloses: 
the gasket bore defines an axis (Fig. 1, bore of 16 defines an axis); 
the gasket defines a stop lip at the second gasket end (Fig. 1, 15); and 
the stop lip extends radially inward from the second gasket end with respect to the axis (Fig. 1, 15 extends radially inward at the indicated second end).  
In regard to claim 32, Wurzburger and Jones discloses the gland assembly of claim 28, and Wurzburger further discloses: 

the gasket defines a pipe collar (Fig. 1, between indicated shoulder at 18 and second end at 15 defines a pipe collar) extending from the second gasket end to the reduced shoulder (Fig. 1).  
 In regard to claim 33, Wurzburger and Jones discloses the gland assembly of claim 28, and Wurzburger further discloses: 
the gland collar defines a gland collar bore portion of the gasket bore (Fig. 1, indicated gland collar defines a bore portion); 
the gland collar bore portion receives the second gland end of the annular ring (Fig. 1, indicated gland collar receives the indicate second end of R); 
the gasket defines a transition chamfer within the gasket bore (Fig. 1, the taper of 16 that receives R can be interpreted as a transition chamfer within the bore of 16); and 
the transition chamfer is positioned adjacent to the second gland end (Fig. 1, since the taper of 16 receives R, it is at least adjacent to the indicated second end of R).

Claims 1-4, 6-7, 21-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wurzburger (US 2,394,351) in view of Quesada (US 6,457,718).
In regard to claims 1 and 21, Wurzburger discloses a gland assembly comprising: 
a gland (Fig. 1, R) defining an annular ring (Fig. 1, R is at least an annular ring by shape), the annular ring defining a first gland end and a second gland end (Figs. 1and 
a gasket (Fig. 1, 16 is at least a gasket by sealing against R and P), the gasket defining a first gasket end (Fig. 1, at 23 of 16) and a second gasket end (Fig. 1, at 15 of 16), the first gasket end disposed opposite from the second gasket end (Fig. 1), a gasket bore (Fig. 1) extending through the gasket from the first gasket end to the second gasket end (Fig. 1), a gland collar (Fig. 3, portion of 16 that circumferentially surrounds the portion at 12 of R is at least a collar that R inserts into) defined at the first gasket end (Fig. 1), the gasket bore receiving the second gland end of the annular ring (Fig. 1), and the second gland end contacting the gasket (Figs. 1 and 2, contact between R and 16).  
	Wurzburger does not expressly disclose the gasket is made of an elastic material.
	In the related field of seal rings with stop lips for pipe ends, Quesada teaches a gasket (Fig. 2B, 101) made of elastic material (In 3:1-22 discloses the gasket is elastomeric) with a stop lip (Fig. 2B, at 107) for an end of an inserted pipe (Fig. 2B, pipe end of 11). 
It would have been obvious to one having ordinary skill in the art to have modified the material of the gasket of Wurzburger to be made of an elastic material in order to have the advantage of durability, flexibility, and desired hardness depending upon the desired usage as taught by Quesada in 3:1-22.
	Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of In re Leshin, 125 USPQ 416. In this case, see https://en.wikipedia.org/wiki/Elasticity_(physics) that discloses materials such as polymers, rubbers, and metals have elastic limits defined by the elastic modulus and https://www.sciencedirect.com/topics/materials-science/elastic-material that discloses elastic material provides benefits such as strength and flexibility. Therefore, the recitation of “an elastic material” covers a wide range of materials and provides the benefits of strength and flexibility and would have been obvious to have modified the material of the indicated gasket 16 of Wurzburger to be made of elastic material. 
In regard to claims 2 and 22, Wurzburger and Quesada discloses the gland assembly of claims 1 and 21, and Wurzburger further discloses: 
the gasket bore defines an axis (Fig. 1, bore of 16 defines an axis); 
the gasket defines a stop lip at the second gasket end (Fig. 1, 15); and 
the stop lip extends radially inward from the second gasket end with respect to the axis (Fig. 1, 15 extends radially inward at the indicated second end).  
In regard to claims 3 and 23, Wurzburger and Quesada discloses the gland assembly of claims 1 and 21, and Wurzburger further discloses: 
the gasket defines a reduced shoulder (Fig. 1, at 18) between the first gasket end and the second gasket end (Fig. 1); and 
the gasket defines a pipe collar (Fig. 1, between indicated shoulder at 18 and second end at 15 defines a pipe collar) extending from the second gasket end to the reduced shoulder (Fig. 1).  
In regard to claims 4 and 24, Wurzburger and Quesada discloses the gland assembly of claims 1 and 21, and Wurzburger further discloses: 

the reduced shoulder extends radially inward from the gland collar to the pipe collar (Fig. 1, indicated shoulder at 18 extends radially inward towards 15).  
In regard to claims 6 and 26, Wurzburger and Quesada discloses the gland assembly of claims 1 and 21, and Wurzburger further discloses: 
the gland defines a gland bore extending from the first gland end to the second gland end (Fig. 3, indicated first and second ends of R defines a bore of R); 
the gland bore is coaxial to the gasket bore (Figs. 1 and 3); and 
the gland bore tapers radially and axially inward towards the gasket bore (Figs. 1 and 3, indicated first and second ends of R tapers radially and axially inwards towards the bore of 16 shown in Fig. 3 and inclination of R defines a tapering bore).  
 In regard to claims 7 and 27, Wurzburger and Quesada discloses the gland assembly of claims 1 and 21, and Wurzburger further discloses: 
the gland collar defines a gland collar bore portion of the gasket bore (Fig. 1, indicated gland collar defines a bore portion); 
the gland collar bore portion receives the second gland end of the annular ring (Fig. 1, indicated gland collar receives the indicate second end of R); 
the gasket defines a transition chamfer within the gasket bore (Fig. 1, the taper of 16 that receives R can be interpreted as a transition chamfer within the bore of 16); and 
the transition chamfer is positioned adjacent to the second gland end (Fig. 1, since the taper of 16 receives R, it is at least adjacent to the indicated second end of R).

Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wurzburger (US 2,394,351) in view of Quesada (US 6,457,718) and further in view of Moebius (US 4,858,968).
Wurzburger and Quesada discloses the gland assembly of claims 3 and 23, and an edge between the indicated reduced shoulder and gland collar but does not expressly disclose a chamfered edge extends radially and axially inward towards the reduced shoulder.
In the related field of tubular joints, Moebius teaches a chamfered edge on the radially outer surface of a ring (Fig. 3, tapered edge 46).
It would have been obvious to one having ordinary skill in the art to have modified the edge defined by the shoulder and gland collar of Wurzburger to include a chamfered edge in order to have the advantage of aligning a tubular component into another component as taught by Moebius in 5:25-40. 

Response to Arguments
Applicant's arguments filed 9/02/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Wurzburger does not disclose the gasket bore is adhered to the annular ring with an adhesive to secure the gasket to the gland, however, the argument is moot since the updated rejection no longer relies only on Wurzburger and relies on Jones for teaching adhesively bonding a ring and a gasket.
In response to applicant's argument that the device of Wurzburger in combination with the teaching of the elastomeric material of Quesada would render the device 
In response to applicant’s argument that the durometer scale does not cover materials harder than metal, however, as mentioned above, factors such as shape and dimensions play a major factor in determining whether the ring R of Wurzburger would deflect against seat 13. 
In response to applicant’s argument that the seat 13 of Wurzburger must demonstrate elastic properties if it is to be understood as being “elastic”, however, one of ordinary skill in the art would understand elastic materials cover a wide range of materials that includes metals and polymers. As mentioned above in the rejection, 
In response to applicant’s argument that a modification to seat 13 of Wurzburger is nonobvious and would require substantial reconstruction, however, as mentioned above, seat 13 would not deflect because of a simple comparison of materials. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	In response to applicant’s argument that the Office Action offered the broadest possible interpretation and not the broadest reasonable interpretation, however, one of ordinary skill in the art would understand elastic material encompasses a wide range of materials such as steel and rubber. For example see https://www.britannica.com/science/elasticity-physics that discloses the elasticity between steel and rubber. Therefore, one of ordinary skill in the art would recognize “elastic material” as a broad statement that reasonably includes both metals and polymers. 

Conclusion
The prior art DeCesare et al. (US 2017/0030489 A1) made of record and not relied upon is considered pertinent to applicant's disclosure. DeCesare et al. discloses a stop seal adhesively bonded in a socket of a ring component.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679